Dismissed and Memorandum Opinion filed August 16, 2011.
 
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00475-CV
____________
 
JAMES EARL WHITTAKER, Appellant
 
V.
 
U.S. MAIL SERVICE, Appellee
 

 
On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2010-79000
 

 
M E M O R
A N D U M  O P I N I O N
On December 3, 2010, appellant filed a pro se petition
asserting claims of discrimination, retaliation, mail fraud, mail theft, and
identity theft against the “U.S. Mail Service.”  The record filed with this
court reveals that no judgment has been signed, and the suit remains pending. 
On May 23, 2011, appellant filed a pro se notice of appeal concerning his claim
of indigence.  On June 21, 2011, the Harris County District Clerk filed a
contest to appellant’s affidavit of indigence.  On July 1, 2011, the trial
court signed an order overruling the contest.  
Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  The
trial court’s order overruling the contest to appellant’s affidavit of
indigence, the only order in our record, is an interlocutory order that is not
subject to appeal.  Moreover, because appellant is challenging the denial of
his claim of indigence, the trial court’s ruling upholding his claim of
indigence, by finding that he is unable to pay filing fees, renders appellant’s
challenge moot.
Accordingly, the appeal is ordered dismissed for want of
jurisdiction.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.